Citation Nr: 1020495	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 
1970 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

In June 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  

The Board subsequently, in January 2009, issued a decision 
denying the Veteran's claim for service connection for PTSD.  
He appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In a January 2010 order, granting a 
joint motion, the Court vacated the Board's decision and 
remanded the claim to the Board for further development and 
readjudication in compliance with directives specified.


FINDINGS OF FACT

1.  Since receiving the file back from the Court for the 
further development specified in the joint motion, the 
Veteran's attorney has submitted an additional statement in 
May 2010 indicating that in December 2009, so during the 
pendency of this appeal, the RO granted the Veteran's claim 
for service connection for PTSD.

2.  Consequently, there is no remaining dispute or 
controversy concerning whether the Veteran is entitled to 
service connection for PTSD, hence, no immediate issue for 
the Board to address.




CONCLUSION OF LAW

The criteria are met for dismissal of the Veteran's appeal 
concerning his claim for service connection for PTSD.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In this particular case at hand, the Veteran's attorney 
recently submitted an additional statement in May 2010 
indicating that, in December 2009, so during the pendency of 
this appeal, the RO granted the Veteran's claim for service 
connection for PTSD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this claim and it is dismissed.

The attorney's March 2010 statement indicates the Veteran is 
dissatisfied with the effective date of March 31, 2009 
assigned for the 70 percent rating for the PTSD, believe 
instead the effective date should go back to March 2004.  
This is a downstream issue that, as the attorney 
acknowledges, the RO must address in the first instance.  If 
an earlier effective date is not granted to the Veteran's 
satisfaction, then he must separately appeal this downstream 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).




ORDER

The appeal for service connection for PTSD is dismissed.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


